Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “Reception prism” is unclear. The direction of the central axis of the deflection prism is unclear because there appear to be two directions; the “offset” direction is unclear the surface normal or the surface plane has not been specified.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 10-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Henley (US PG Publication 2014/0288369) in view of Paavola (EP 1 164 800) and Jungbauer (US PG Publication 2014/0288370).

Regarding Claim 1, Henley (US PG Publication 2014/0288369) discloses a deflection prism (prism 145, Figs. 1-3 and 5-6, [0031]) assembly (proximal lens holder 144 may abut against the distal lens holder 148 [0029], distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6) for an endoscope (endoscope, title, Figs. 1-6) having a lateral viewing direction (outer window 151 formed at angle [0034], Figs. 2-3, 5-6), the deflection prism assembly comprising: 
a prism holder (distal lens holder 148 [0031], Figs. 1-3 and 5-6); and 
a deflection prism which is received in the prism holder (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6); 
the prism holder comprises a reception component (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6) and an adjustment component (proximal lens holder 144 [0029], Figs. 1-3 and 5-6), the deflection prism is attached to the reception component (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6) and at least a portion of the adjustment component is arranged within the reception component (portions of proximal lens holder 144 are within distal lens holder 148, Figs. 1, 3, 5, 6) concentrically in a radial direction relative to a central axis of the deflection prism (proximal lens holder 144 and distal lens holder 148 are concentric with axis A, Figs. 1, 3, 5, 6).
Henley does not disclose, but Paavola (EP 1 164 800) teaches wherein the prism is formed of a glass (prism glass [0003]; although the material of the prism is described for the prior art, Examiner understands that prisms are regularly made of glass);
the reception component being formed of a ceramic (material ceramic [0011]) and the adjustment component being formed of a metal (material of fastening element 9 is metal [0014]).
Henley does not disclose, but Jungbauer (US PG Publication 2014/0288370) teaches the adjustment component provides a stop for the deflection prism in an axial direction (prism 11 rests on and is stopped by prism holder 13, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the lens holders of Henley as taught by Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009]. 
It would have been obvious to one of ordinary skill in the art to modify the lens holders of Henley as taught by Jungbauer because Jungbauer teaches that the improvements can be produced quickly and cleanly as well as within the specified tolerances, wherein an autoclavability of the video endoscope is ensured [0009]. 

Regarding Claim 6, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1, wherein the deflection prism comprises a light outlet face (face near sensor 140, Figs. 1, 3, 5, 6) and an opposite light inlet face (opposite face near outer window 151 formed at angle [0034], Figs. 2-3, 5-6) arranged diagonally relative to the light outlet face (outer window 151 formed at angle [0034], Figs. 2-3, 5-6), a lateral face extending between the light outlet face and the light inlet face (face parallel to the optical axis A, Fig. 1), wherein the prism holder receives the deflection prism such that the prism holder only surrounds the lateral face of the deflection prism (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6).
Henley does not disclose, but Jungbauer (US PG Publication 2014/0288370) teaches surrounds in certain regions (prism holder 13 surrounds the bottom region of prism 11, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the lens holders of Henley as taught by Jungbauer because Jungbauer teaches that the improvements can be produced quickly and cleanly as well as within the specified tolerances, wherein an autoclavability of the video endoscope is ensured [0009]. 

Regarding Claim 7, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1, wherein the deflection prism is exclusively attached to the reception component (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6).

	Regarding Claim 10, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1, wherein the reception component is attached to the adjustment component (The proximal lens holder 144 may comprise an inner guide wall 144a that is formed at one end of the proximal lens holder 144 and an outer guide wall 144b that is formed at the other end of the proximal lens holder 144, the inner guide wall 144a may engage the guide of the distal lens holder 148, such that the distal lens holder 148 is rotatable with respect to the proximal lens holder 144 [0033]).

	Regarding Claim 11, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 10, wherein the reception component is attached to the adjustment component (the inner guide wall 144a may engage the guide of the distal lens holder 148, such that the distal lens holder 148 is rotatable with respect to the proximal lens holder 144 [0033]).
Henley does not explicitly disclose, but Paavola (EP 1 164 800) teaches attached with an adhesive (front surfaces 27a, 27b of the fastening element 9 are slid along the housing margins 12a, 12b. Thereafter the fastening element 9 is glued (to the prism holder 2) [0014]).10
It would have been obvious to one of ordinary skill in the art to modify the lens holders of Henley as taught by Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009]. 

	Regarding Claim 12, Henley (US PG Publication 2014/0288369) discloses an endoscope having a lateral viewing direction (endoscope Fig. 1), the endoscope comprising:
	a shaft configured to be inserted into a subject (endoscope Fig. 1);
	and the deflection prism assembly according to Claim 1 disposed on the shaft (grounds in Claim 1).15

Regarding Claim 13, Henley (US PG Publication 2014/0288369) discloses a method for assembling the deflection prism assembly according to Claim 1 (Grounds in Claim 1), the method comprising: 
attaching the adjustment component to an optical system of the endoscope (proximal lens holder 144 is attached to endoscope, Figs. 1-3, 5-6), fitting the reception component onto the adjustment component and attaching the reception component to the adjustment component (the inner guide wall 144a may engage the guide of the distal lens holder 148, such that the distal lens holder 148 is rotatable with respect to the proximal lens holder 144 [0033], Figs. 1-3, 5-6), inserting the deflection prism into the prism holder, axially aligning the deflection prism (prism is aligned with axis A, Figs. 1-3, 5-6), and attaching the deflection prism to the reception component (distal lens holder 148 may house a prism 145 [0031], Figs. 1-3 and 5-6).
Henley does not disclose, but Jungbauer (US PG Publication 2014/0288370) teaches aligning by bringing the deflection prism to rest on the stop of the adjustment component (prism 11 rests on and is stopped by prism holder 13, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the lens holders of Henley as taught by Jungbauer because Jungbauer teaches that the improvements can be produced quickly and cleanly as well as within the specified tolerances, wherein an autoclavability of the video endoscope is ensured [0009]. 

Regarding Claim 15, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1. Henley does not disclose, but Jungbauer (US PG Publication 2014/0288370) teaches wherein the reception component having a surface attached to the deflection prism, the surface of the reception prism being offset relative to a central axis of the deflection prism (prism holder 13 has three surfaces facing two different directions and touching prism 11; at least one of these directions is offset from the prism axis, Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the lens holders of Henley as taught by Jungbauer because Jungbauer teaches that the improvements can be produced quickly and cleanly as well as within the specified tolerances, wherein an autoclavability of the video endoscope is ensured [0009]. 

	Regarding Claim 16, the portions of Claim 16 that are in common with Claim 1 are rejected on the grounds provided in Claim 1. Henley does not disclose, but Jungbauer (US PG Publication 2014/0288370) teaches the portions of Claim 16 that are in common with Claim 15. 
It would have been obvious to one of ordinary skill in the art to modify the lens holders of Henley as taught by Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009]. 
It would have been obvious to one of ordinary skill in the art to modify the lens holders of Henley as taught by Jungbauer because Jungbauer teaches that the improvements can be produced quickly and cleanly as well as within the specified tolerances, wherein an autoclavability of the video endoscope is ensured [0009]. 

	Regarding Claim 17, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1, wherein at least a portion of the adjustment component is arranged within the reception (portions of proximal lens holder 144 are within distal lens holder 148, Figs. 1, 3, 5, 6) concentrically in a radial direction relative to a central axis of the deflection prism (proximal lens holder 144 and distal lens holder 148 are concentric with axis A, Figs. 1, 3, 5, 6). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Henley (US PG Publication 2014/0288369) in view of Paavola (EP 1 164 800), Jungbauer (US PG Publication 2014/0288370), Akita (JP 2000094284 A), and Reasons (US Patent 4,328,185). 

	Regarding Claim 2, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1.
Henley does not explicitly disclose, but Akita (JP 2000094284 A) teaches further comprising at least one electrical heating element for heating the prism assembly (prism holder is heated, Pp. 7 second to last paragraph), the at least one heating element being on the reception 15component (holder 1 is placed on a heater base, Pp. 7 second to last paragraph).
Akita does not explicitly disclose, but Reasons (US Patent 4,328,185) teaches heating element being disposed in or on the 15component (resistive heating element mounted on top and bottom of housing, Column 19 lines 5-10).
It would have been obvious to one of ordinary skill in the art before the application was filed to use heater to bond the prism of Henley to its holder because Akita teaches the prism can be fixed to the reference surface using a thermoplastic adhesive with high accuracy without tilting so that the prism can be securely fixed to the holder [0055], suggesting that the prism can be securely and accurately bonded in manner superior to other prior arts.
It would have been obvious to one of ordinary skill in the art to modify the prism holder of Akita to include a resistive heater and thermistor because Reasons teaches that it is a simple construction that provides even heating throughout the interior, and the heating is accurately monitored and controlled (Column 19 lines 15-20).

Regarding Claim 3, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 2.
Henley does not explicitly disclose, but Akita (JP 2000094284 A) teaches wherein the heating element runs at least in sections at the reception component (holder 1 is placed on a heater base, Pp. 7 second to last paragraph).
Akita does not explicitly disclose, but Reasons (US Patent 4,328,185) teaches electrical heating element within the component (resistive heating element mounted on top and bottom of housing, Column 19 lines 5-10).
It would have been obvious to one of ordinary skill in the art before the application was filed to use heater to bond the prism of Jungbauer to its holder because Akita teaches the prism can be fixed to the reference surface using a thermoplastic adhesive with high accuracy without tilting so that the prism can be securely fixed to the holder [0055], suggesting that the prism can be securely and accurately bonded in manner superior to other prior arts.
It would have been obvious to one of ordinary skill in the art to modify the prism holder of Akita to include a resistive heater and thermistor because Reasons teaches that it is a simple construction that provides even heating throughout the interior, and the heating is accurately monitored and controlled (Column 19 lines 15-20).

	Regarding Claim 4, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 2.
Jungbauer does not explicitly disclose, but Akita (JP 2000094284 A) teaches further 20comprising at least one heating element disposed in or on the reception component (holder 1 is placed on a heater base, Pp. 7 second to last paragraph).
Akita does not explicitly disclose, but Reasons (US Patent 4,328,185) teaches wherein the heating element includes a temperature sensor (thermistor adjacent each resistive heating element, Column 19 lines 1-20).
It would have been obvious to one of ordinary skill in the art before the application was filed to use heater to bond the prism of Henley to its holder because Akita teaches the prism can be fixed to the reference surface using a thermoplastic adhesive with high accuracy without tilting so that the prism can be securely fixed to the holder [0055], suggesting that the prism can be securely and accurately bonded in manner superior to other prior arts.
It would have been obvious to one of ordinary skill in the art to modify the prism holder of Akita to include a resistive heater and thermistor because Reasons teaches that it is a simple construction that provides even heating throughout the interior, and the heating is accurately monitored and controlled (Column 19 lines 15-20). 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Henley (US PG Publication 2014/0288369) in view of Paavola (EP 1 164 800), Jungbauer (US PG Publication 2014/0288370), and JP-H0635301-Y2.

	Regarding Claim 5, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 1.
Henley does not explicitly disclose, but JP-H0635301-Y2 teaches wherein the adjustment component (holder base 3a, translation Page 2, sixth full paragraph) is configured to provide reference points (recesses 3c, translation Page 2, sixth full paragraph) for radial alignment of the optic (protrusion 2b of a plate 2 is fitted into a peripheral edge of an upper surface of the holder base 3a. A plurality of fitting recesses 3c for positioning 2 are formed, translation Page 2, sixth full paragraph).
It would have been obvious to one of ordinary skill in the art before the application was filed to devise the prism and holder of Henley with protrusions and grooves for alignment because JP-H0635301-Y2 teaches that the mating of the protrusions and grooves serves to prevent rotation between the optic and the holder, erroneous assembly of the optic is prevented, and assembly is simplified (translation Pp. 3 paragraph (G)). 

Regarding Claim 14, Henley (US PG Publication 2014/0288369)  discloses the method according to Claim 13, further comprising radially aligning the deflection prism (aligned with axis A, Fig. 1).
Henley does not explicitly disclose, but JP-H0635301-Y2 teaches radially aligning the optic (plate 2 is fitted, translation Page 2, sixth full paragraph) with an adjustment device (fitting recesses 3c, translation Page 2, sixth full paragraph) by positioning the adjustment device on the optic assembly (protrusion 2b of a plate 2 is fitted into a peripheral edge of an upper surface of the holder base 3a. A plurality of fitting recesses 3c for positioning 2 are formed, translation Page 2, sixth full paragraph) to interact with reference points (fitting recesses 3c, translation Page 2, sixth full paragraph) of the adjustment component (holder base 3a, translation Page 2, sixth full paragraph) and to lie in contact with at least three regions (four protrusions 2b, translation Page 2, sixth full paragraph) of the lateral face (outside of, Fig. 1) of the optic (a nameplate 2, translation Page 2, sixth full paragraph).
It would have been obvious to one of ordinary skill in the art before the application was filed to devise the prism and holder of Henley with protrusions and grooves for alignment because JP-H0635301-Y2 teaches that the mating of the protrusions and grooves serves to prevent rotation between the optic and the holder, erroneous assembly of the optic is prevented, and assembly is simplified (translation Pp. 3 paragraph (G)). 


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Henley (US PG Publication 2014/0288369) in view of Paavola (EP 1 164 800), Jungbauer (US PG Publication 2014/0288370), and Akita (JP 2000094284 A).

	Regarding Claim 8, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 7.
Henley does not explicitly disclose, but Akita (JP 2000094284 A) teaches wherein the prism is attached to the reception component with an adhesive (prism is bonded to holder with thermoplastic adhesive, Claim 1).
It would have been obvious to one of ordinary skill in the art before the application was filed to bond the prism of Henley to its holder using an adhesive because Akita teaches the prism can be fixed to the reference surface with high accuracy without tilting, until it is solidified, so that the prism can be securely fixed to the holder [0055], suggesting that the prism can be securely and accurately bonded in manner superior to other prior arts. 

	Regarding Claim 9, Henley (US PG Publication 2014/0288369) discloses the deflection prism assembly according to Claim 8.
Henley does not explicitly disclose, but Paavola (EP 1 164 800) teaches wherein at least one gap is disposed between the prism and the reception component, the at least one gap having a gap width such that no portion of 5the prism contacts with the reception component (gap between prism 30 and holder 2, Fig. 2).
Henley does not explicitly disclose, but Akita (JP 2000094284 A) teaches wherein the gap is an adhesive gap (prism is bonded to holder with thermoplastic adhesive, Claim 1).
	It would have been obvious to one of ordinary skill in the art to replace the prism holder of Junbauer with the prism holder and fastening element 9 of Paavola because Paavola teaches that the noise of the CCD would be reduced and the basic signal level would be improved, and in addition, the temperature difference between the CCD cells and the prism would be reduced, improving the stability of the focusing and alignment while using the arrangement [0009].
It would have been obvious to one of ordinary skill in the art before the application was filed to bond the prism of Henley to its holder using an adhesive because Akita teaches the prism can be fixed to the reference surface with high accuracy without tilting, until it is solidified, so that the prism can be securely fixed to the holder [0055], suggesting that the prism can be securely and accurately bonded in manner superior to other prior arts. 


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20120078049-A1 – reference points
US-20070273986-A1 – grooves/notches
US-20040070820-A1 – endoscope
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/            Examiner, Art Unit 2485